DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 11/22/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities:
In claims 1, 8, and 14; line 4, line 3, and line 5, respectively, “assets comprises” should read --assets comprise--.
In claims 1 and 14; line 7 and line 7, respectively, “to add” should read --add--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, 
Under the Step 1, Claims 1-7 and 14-20 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 8-13 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 8, and 14:
Claims 1, 8, and 14 are drawn to an abstract idea without significantly more. The claims recite accessing a distributed ledger comprising intellectual property (IP) licensing terms corresponding to IP assets comprising an aggregate stack of IP, interpreting an IP description value and an IP addition request, adding an IP asset to the aggregate stack of IP, providing a transaction implementation command for at least one of the IP assets in response to a transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value, committing a party to at least 
Under the Step 2A Prong One, the limitations of accessing a ledger comprising intellectual property (IP) licensing terms corresponding to IP assets comprising an aggregate stack of IP, interpreting an IP description value and an IP addition request, adding an IP asset to the aggregate stack of IP, providing a transaction implementation command for at least one of the IP assets in response to a transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value, committing a party to at least one of the IP licensing terms via an IP transaction wrapper of the ledger, executing transaction tasks associated with the added IP asset, and performing computing tasks for at least one operation corresponding to the aggregate stack of IP and transaction execution tasks associated with the aggregate stack of IP, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – smart contract wrapper, distributed ledger, transaction execution circuit, and compute resource. The smart contract wrapper, distributed ledger, transaction execution circuit, and compute resource are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements are recited surely at a high-level of generality without technical details, and the instant invention is not integrated in any deeper level into their conventional operations. Since the steps 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7, 9-13, and 15-20:
Dependent claims 2-7, 9-13, and 15-20 include additional limitations, for example, interpreting transactions, storing transaction location parameter values corresponding to each of the transactions according to transaction characteristics, providing transaction implementation commands based on values for the transaction location parameter, interpreting transaction request values including a transaction description, continuously improving at least one execution parameter of the transaction implementation command using a machine learning circuit, providing the transaction implementation command in response to the improved execution parameter, storing a copy of the distributed ledger in a data store, commanding execution of the proposed transaction, and including a cryptocurrency type value and a transaction amount value for the transaction description, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-13, and 15-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollins et al. (US 2017/0193619 Al; already of record in IDS; hereinafter Rollins).
With respect to claims 1, 8, and 14:
	Rollins teaches A transaction-enabling system comprising: (See at least Rollins: Abstract)
	A method, comprising: (See at least Rollins: Abstract)
	a smart contract wrapper configured to: (By disclosing, blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable 
access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP; (By disclosing, the system may then track all related communication, contracts, revenue, intellectual property asset management events, and transfers through a verified blockchain electronic ledger. See at least Rollins: paragraph(s) [0015] & [0052]-[0053])
interpret an IP description value and an IP addition request; and (By disclosing, contract engine 106 may suggest to involved intellectual property parties contract terms based on assessments of intellectual property information and risks. See at least Rollins: paragraph(s) [0052]-[0053] & [0015])
in response to the IP addition request and the IP description value, to add an IP asset to the aggregate stack of IP; and (As stated above and by further disclosing, matching engine 104 may use supervised machine learning via a naive Bayesian classifier based rules-engine to continuously learn and improve over time the optimal inclusion (to add an IP asset to the aggregate stack of IP) and/or weightings of the above 
a transaction execution circuit structured to provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value. (By disclosing, because different jurisdictions may interpret contract terms differently, contract engine 106 may thus suggest different contract terms depending on a jurisdiction in which the contract is intended to be enforced. See at least Rollins: paragraph(s) [0059], [0074] & [0079])
...committing a party to at least one of the plurality of IP licensing terms via an IP transaction wrapper of the distributed ledger; and (By disclosing, contract engine 106 may be configured to suggest terms of an intellectual property license, e.g., limitations, warranties, rates, length of the license, based on terms from previous contracts that led to successful outcomes. In addition, the system may catalog and track all communication and related transactions and contracts using cryptographically verified blockchain ledger technology. See at least Rollins: paragraph(s) [0058], [0033]-[0034] & [0014]-[0015])
executing transaction tasks associated with the added IP asset (By disclosing, the instructions of contract engine 106 may include instructions for preparing, executing, and enforcing smart contracts between intellectual property parties. See at least Rollins: paragraph(s) [0052])
...a compute resource structured to perform computing tasks for at least one operation corresponding to the aggregate stack of IP, wherein the at least one operation corresponds to transaction execution tasks associated with the aggregate stack of IP. (As stated above, see at least Rollins: paragraph(s) [0052])
With respect to claims 2, 9, and 15:
	Rollins teaches the system of claim 1, the method of claim 8, and the system of claim 14, as stated above.
	Rollins further teaches 
wherein the smart contract wrapper is further configured to interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions. (By disclosing, contract engine 106 may access legal databases when suggesting contract terms. Such legal databases may be jurisdiction specific. Also, contract engine 106 may be alert users to contract terms that may conflict with the laws other jurisdictions, identify countries to which import is restricted and suggest contract terms accordingly, or alert authorities to situations where intellectual property parties manually override safeguards against prohibited technology uses. See at least Rollins: paragraph(s) [0059] & [0056])
With respect to claims 3, 10, and 16:
	Rollins teaches the system of claim 2, the method of claim 9, and the system of claim 15, as stated above.
	Rollins further teaches 
wherein the smart contract wrapper is further configured to provide transaction implementation commands based at least in part on values for the transaction location parameter. (As stated above with respect to claim 2, the contract engine may suggest contract terms according to jurisdictions or countries. See at least Rollins: paragraph(s) [0059])
With respect to claims 4, 11, and 17:
	Rollins teaches the system of claim 1, the method of claim 8, and the system of claim 14, as stated above.
	Rollins further teaches 
further comprising a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction. (By disclosing, while they are aware of the big players (to interpret a plurality of transaction request values), they seek a tool or service that can help them find interesting new technologies coming from a wide range of universities and laboratories. See at least Rollins: paragraph(s) [0020] & [0024])
With respect to claims 5 and 18:
	Rollins teaches the system of claim 4 and the system of claim 17, as stated above.
	Rollins further teaches 
further comprising a machine learning circuit to continuously improve at least one execution parameter of the transaction implementation command. (By disclosing, a neutral third party may host a system that leverages advanced machine learning algorithms to match new inventions and research with potential investors hoping to commercialize the research. See at least Rollins: paragraph(s) [0015] & [0044])
With respect to claims 6 and 19:
	Rollins teaches the system of claim 5 and the system of claim 18, as stated above.
Rollins further teaches
	wherein the transaction execution circuit is further structured to provide the transaction implementation command in response to the improved at least one execution parameter. (By disclosing, systems may receive information from participating parties and analyze that information to facilitate the matching aspects of the system. See at least Rollins: paragraph(s) [0024])
With respect to claims 7 and 20:
	Rollins teaches the system of claim 1 and the system of claim 14, as stated above.
	Rollins further teaches
	further comprising a data store having a copy of the distributed ledger stored thereon, and wherein the IP description value comprises a reference to the data store for the at least one of the plurality of IP assets. (By disclosing, the system may catalog and track all communication and related transactions and contracts using cryptographically verified blockchain ledger technology. See at least Rollins: paragraph(s) [0014]-[0015])
With respect to claim 12:
	Rollins teaches teach the method of claim 11, as stated above.
Rollins further teaches
further comprising commanding execution of the proposed transaction. (By disclosing, intellectual property division engine 110 may determine rights, or suggest a determination of a proposed intellectual property transaction. See at least Rollins: paragraph(s) [0081])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Lohe et al. (US 2017/0085545 Al; already of record in IDS; hereinafter Lohe).
With respect to claim 13:
	Rollins teach the method of claim 11, as stated above.
	However, Rollins does not teach wherein the transaction description includes a cryptocurrency type value and a transaction amount value.
Lohe, directed to smart rules and social aggregating, fractionally efficient transfer guidance, conditional triggered transaction, datastructures, apparatuses, methods and systems and thus in the same field of endeavor, further teaches
wherein the transaction description includes a cryptocurrency type value and a transaction amount value. (By disclosing, digital tokens, Bitcoin coins (BTCs), are a type of crypto-currency whose implementation relies on cryptography to generate the tokens as well as validate related transactions. In the virtual currency amounts and denominations can be handled using virtual wallets. See at least Lohe: paragraph(s) [0010] & [0138])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of facilitating intellectual property transactions teachings of Rollins to incorporate the smart rules and social aggregating, fractionally efficient transfer guidance, conditional triggered transaction, datastructures, apparatuses, methods and systems teachings of Lohe for the benefit of crypto-currency as an asset. (See at least Lohe: paragraph(s) [0008]-[0011])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Studnitzer et al. (US20150127515A1) teaches transactionally deterministic high speed financial exchange having improved, efficiency, communication, customization, performance, access, trading opportunities, credit controls, and fault tolerance.
Parsons et al. (US20140089163A1) teaches high speed processing of financial information using FPGA devices.
Vinokour et al. (US20110178915A1) teaches trading order validation system and method and high-performance trading data interface.
Kayanuma et al. (US20130159163A1) teaches securities trading system and device, including high-speed performance in securities trading.                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/CLAY C LEE/Examiner, Art Unit 3685